DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


2.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 6-8 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 6, the limitation “a complete circumferential ring” renders the claim indefinite because it is unclear whether “a complete circumferential ring” refers to “a common ring member” previously set forth in claim 1 or if it is distinct therefrom as implied by the claim construction.
	Regarding claim 6, the limitation “a plurality of teeth” renders the claim indefinite because it is unclear whether “a plurality of teeth” refers to “teeth” previously set forth in claim 1 or if it distinct therefrom as implied by the claim construction.
	Regarding claim 10, the limitation “a continuous circumferential ring” renders the claim indefinite because it is unclear whether “a continuous circumferential ring” refers to “a common 

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



6.	Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oesterr (FR 826131 A; previously cited and applied).
	Oesterr discloses a wheel assembly comprising: a common wheel member (comprised of 21, 23, 28 and 29 as shown in Figs. 3 and 5) defining a longitudinal axis (unlabeled, but shown in Fig. 3), a radial direction (Fig. 3), and a circumferential direction (Fig. 3), the common wheel member including an inner radial hub (comprised of 28 and 29), an outer radial support flange 21, and a web 23 connecting the inner radial hub to the outer radial support flange (Figs. 3 and 5); and a common ring member 17 defining an inner continuous circumferential surface engaging the outer radial support flange (Fig. 3), wherein the outer radial support flange defines 17 including a plurality of teeth 20 extending radially from the common ring member (Figs. 3 and 4).
	
7.	Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yelistratov (US 2012/0153713 A1; previously cited and applied).
	Yelistratov, in the embodiment shown in Fig. 3, discloses a wheel assembly comprising: a common wheel member 32 defining a longitudinal axis, a radial direction, and a circumferential direction (Fig. 3), the common wheel member including an inner radial hub at 44, an outer radial support flange at 34, and a web (unlabeled radially extending portion of 32 bounded by axial end surfaces 36 and 38 as shown in Fig. 3) connecting the inner radial hub to the outer radial support flange (Fig. 3); and a common ring member 56a defining an inner continuous circumferential surface at 52 engaging the outer radial support flange (Fig. 3), wherein the outer radial support flange defines an outer continuous circumferential surface that engages the inner continuous circumferential surface of the common ring member (Fig. 3; paragraph [0019]), and the common ring member is an idler flange annular attachment lacking teeth extending radially from the common ring member (Fig. 3).

Allowable Subject Matter
8.	Claims 1-5, 9, 17, 19 and 20 are allowed.
s 6-8 and 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
10.	Applicant's arguments filed 5 March 2021 have been fully considered but they are not persuasive.
In response to applicant's argument regarding claim 13 that both Oesterr and Yelistratov fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “both an idler and sprocket that may be formed using a common ring member that is attached to a common wheel”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Instead, claim 13 merely requires the common ring member to be “either a toothed annular attachment including a plurality of teeth extending radially from the common ring member or an idler flange annular attachment lacking teeth extending radially from the common ring member” (emphasis added).  As noted above, Oesterr teaches a wheel assembly that includes a common ring member 17 in the form of a toothed annular attachment including a plurality of teeth 20 extending radially from the common ring member (Figs. 3 and 4) while Yelistratov teaches a wheel assembly that includes a common ring member 56a in the form of an idler flange annular attachment lacking teeth extending radially from the common ring member (Fig. 3).


Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953.  The examiner can normally be reached on 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Kip T Kotter/Primary Examiner, Art Unit 3617